Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

   THE MICCOSUKEE TRIBE
   OF INDIANS OF FLORIDA,

         Plaintiff,

   v.                                          Case No.

   UNITED STATES DEPARTMENT OF
   THE TREASURY and UNITED STATES
   OF AMERICA,

         Defendants.


                            COMPLAINT FOR
                  INJUNCTIVE AND DECLARATORY RELIEF

        Plaintiff, The Miccosukee Tribe of Indians of Florida (“Miccosukee” or

  “Miccosukee Tribe”), a federally recognized Indian tribe and a Tribal government,

  by and through undersigned counsel, hereby asserts as follows:

                                 INTRODUCTION

        1.     The Coronavirus Aid, Relief, and Economic Security Act (“CARES

  Act”), Pub. L. 116-136, 134 Stat. 281 (2020), was signed into law on March 27,

  2020, to provide economic relief for American workers, families, small businesses,

  and Tribal, state, and local governments impacted by the COVID-19 pandemic.
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 2 of 19




        2.    Pursuant to Title V of the CARES Act, Congress appropriated $8

  billion in direct aid to Tribal governments (“Title V Funds”). See CARES Act, Title

  V (codified at 42 U.S.C. § 801(a)(2)(B)).

        3.    The CARES Act directed the United States Secretary of Treasury,

  Steven T. Mnuchin (“Secretary Mnuchin” or “the Treasury Secretary”), to allocate

  Title V Funds to Tribal governments “based on increased expenditures of each such

  Tribal government” for fiscal year 2020 relative to aggregate expenditures in fiscal

  year 2019 by the Tribal government.

        4.    The CARES Act also directed the Treasury Secretary to consult with

  Tribal governments and the United States Secretary of the Interior to determine the

  manner by which Title V Funds would be allocated to Tribal governments.

        5.    The Treasury Secretary relied on a population-based formula to

  distribute 60-percent of the Title V Funds ($4.8 billion) to Tribal governments

  (“Population Distribution”). According to the Treasury Secretary, he relied on a

  population-based formula because, “Tribal population is expected to correlate

  reasonably well with the amount of increased expenditures of Tribal governments

  related directly to the [COVID-19] public health emergency, such as increased costs

  to address medical and public health needs.” See Exhibit 1 (Coronavirus Relief




                                              2
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 3 of 19




  Fund, Allocations to Tribal Governments, U.S. Dep’t of the Treasury, p. 2 (May 5,

  2020)).1

         6.     The Treasury Secretary’s population-based formula, however, was

  demonstrably incorrect. The formula set the Miccosukee Tribe’s population at zero

  when, in fact, the Tribe’s population at that time was 605. Based on the Treasury

  Secretary’s formula, the Miccosukee Tribe received a Population Distribution of

  only $100,000, which was the minimum distribution assigned to “the smallest Indian

  Tribes . . . with a population of less than 37.” See Exhibit 1, p. 2.

         7.     The Treasury Secretary’s determination that the Miccosukee Tribe had

  a population of zero was contradicted by numerous other sources of population data

  in his or his delegates’ possession, or available to him or his delegates, at the time

  of the Population Distributions.

         8.     At the time of the Population Distributions, the Treasury Secretary and

  his delegates knew, or should have known, that the Miccosukee Tribe did not have

  a population of zero.

         9.     At the time of the Population Distributions, the Treasury Secretary and

  his delegates knew, or should have known, that a Population Distribution of




  1
   Available at: https://home.treasury.gov/system/files/136/Coronavirus-Relief-Fund-Tribal-
  Allocation-Methodology.pdf (last visited July 25, 2020).
                                                3
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 4 of 19




  $100,000 to the Miccosukee Tribe did not correlate, in any way, with the

  Miccosukee Tribe’s increased expenditures related to the COVID-19 pandemic.

        10.    The Treasury Secretary’s reliance on demonstrably incorrect

  population data was arbitrary and capricious. As a result, the Treasury Secretary

  failed to fulfill the CARES Act requirement to distribute Title V Funds to Tribal

  governments based on increased expenditures.

                           JURISDICTION AND VENUE

        11.    The Court has jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331 and 1362. The Miccosukee Tribe, a federally recognized Indian tribe and a

  Tribal government, asserts civil claims arising under the laws of the United States,

  including the CARES Act, to provide remedies set forth in the Administrative

  Procedure Act, 5 U.S.C. § 701 et seq., and the Declaratory Judgment Act, 28 U.S.C.

  § 2201.

        12.    The allegations of the Complaint give rise to an actual controversy

  within the meaning of 28 U.S.C. § 2201.

        13.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(e)

  because this lawsuit names as defendants an agency of the United States and the

  United States, this action does not involve claims for real property, and the

  Miccosukee Tribe is located in Miami-Dade County, Florida, which is within this

  Judicial District.


                                            4
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 5 of 19




                                      PARTIES

        14.    Plaintiff, the Miccosukee Tribe, is a federally recognized Indian tribe

  and a Tribal government, which provides essential governmental services to its

  approximately 605 enrolled members living on and off the Miccosukee’s tribal

  lands. The Miccosukee Tribe brings this action to assert and protect its own rights,

  and the rights of its members.

        15.    Defendant, the United States Department of the Treasury (“Treasury”),

  is an agency of the United States whose actions are challenged in this case.

        16.    Defendant United States of America is named as a defendant pursuant

  to 5 U.S.C. §§ 702-703, because this is an action for judicial review of actions of

  one or more agencies of the United States that have affected Plaintiff adversely.

                           RELEVANT BACKGROUND

  A.    The CARES Act required the Treasury Secretary to distribute funds to
        Tribal governments based on their increased expenditures related to the
        COVID-19 pandemic.

        17.    The CARES Act was enacted to provide economic relief for, among

  many other individuals and entities, Tribal governments impacted by the COVID-

  19 pandemic. See Pub. L. 116-136, 134 Stat. 281 (2020).

        18.    Pursuant to Title V of the CARES Act, Congress appropriated $8

  billion in direct aid to “Tribal governments.” See id., Title V, § 5001, amending the

  Social Security Act (codified at 42 U.S.C. § 801(a)(2)(B)).


                                           5
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 6 of 19




            19.   The CARES Act defines “Tribal governments” as “the recognized

  governing body of an Indian tribe.” See 42 U.S.C. § 801(g)(5).

            20.   The Miccosukee Tribe is a federally recognized Indian Tribe and is a

  Tribal government, as defined by the CARES Act.

            21.   The CARES Act required the Treasury Secretary to consult with Indian

  Tribes and the Interior Secretary to determine how to allocate Title V Funds to

  Tribal governments.

            22.   The CARES Act required the Treasury Secretary to allocate Title V

  Funds to Tribal governments based on their increased expenditures for fiscal year

  2020 relative to their fiscal year 2019 expenditures. Specifically, the CARES Act

  states:

            From the amount set aside under subsection (a)(2)(B) for fiscal year
            2020, the amount paid under this section for fiscal year 2020 to a Tribal
            government shall be the amount the Secretary shall determine, in
            consultation with the Secretary of the Interior and Indian Tribes, that
            is based on increased expenditures of each such Tribal government
            (or a tribally-owned entity of such Tribal government) relative to
            aggregate expenditures in fiscal year 2019 by the Tribal
            government (or tribally-owned entity) . . . .

  See 42 U.S.C. § 801(c)(7) (emphasis added).

  B.        Treasury solicits information, including population information, from
            Tribal governments.

            23.   On April 2, 2020 and April 9, 2020, representatives of Treasury and the

  U.S. Department of the Interior (“Interior”) held telephonic consultation sessions


                                               6
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 7 of 19




  during which federal officials heard from representatives of Tribal governments

  from across the United States. Treasury also solicited written comments from Tribal

  governments regarding their views on potential methodologies for the allocation of

  CARES Act funds.

           24.    On April 13, 2020, Treasury published a form entitled “Certification

  for Requested Tribal Data” on its website. This certification form sought

  individualized enrollment data from all 574 federally recognized Tribal

  governments. See Exhibit 2.

           25.    The Miccosukee Tribe provided the requested data to Treasury prior to

  Treasury’s April 17, 2020, deadline. The Miccosukee Tribe timely certified its

  “Actual Tribal Enrollment Metric” of 605. See Exhibit 3.

  C.       Treasury uses demonstrably incorrect population data to distribute Title
           V Funds to Tribal governments and failed to distribute such funds based
           on increased expenditures.

           26.    On May 5, 2020, Treasury Secretary Mnuchin and Interior Secretary

  Bernhardt issued a joint press release announcing an agreed plan for allocating Title

  V funds to Tribal governments. See Exhibit 4 (Joint Statement by Secretary Steven

  T. Mnuchin and Secretary of the Interior David L. Bernhardt on Distribution of

  Coronavirus Relief Fund Dollars to Native American Tribes (May 5, 2020)).2




  2
      Available at: https://home.treasury.gov/news/press-releases/sm998 (last visited July 25, 2020).
                                                    7
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 8 of 19




        27.    Under the agreed plan, Treasury split the $8 billion of Title V Funds

  into two allocations. The first allocation would distribute 60-percent of the $8 billion

  ($4.8 billion) “based on tribal population” (“Population Distribution”). According

  to Treasury, “Tribal population [was] expected to correlate reasonably well with the

  amount of increased expenditures of Tribal governments related directly to the

  [COVID-19] public health emergency, such as increased costs to address medical

  and public health needs.” See Exhibit 1, p. 2.

        28.    Under the agreed plan, Indian tribes with a population of less than 37

  members would receive a minimum Population Distribution of $100,000. See

  Exhibit 1, p. 3.

        29.    Under the agreed plan, the Population Distributions were based “on

  population data used in the distribution of the Indian Housing Block Grant,” (“IHBG

  Data”), by the Department of Housing and Urban Development (“HUD”). See

  Exhibit 1, pp. 2-3.

        30.    According to Treasury, it used IHBG Data to determine Population

  Distributions because it believed such data was a “reliable and consistently-

  prepared” metric. See Exhibit 1, p. 2.




                                             8
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 9 of 19




            31.   The IHBG Data contains multiple population counts for each tribe. See

  Exhibit 5.3

            32.   The first population count contained in the IHBG Data is based on

  Census data for the racial category “American Indian/Alaskan Native” (“AIAN

  Population Count”). See Exhibit 5; Exhibit 1, p. 2 & fn. 10.

            33.   Treasury based its Population Distributions to Tribal governments on

      the AIAN Population Count as listed in the IHBG Data. See Exhibit 1, p. 2 & fn.

      10.

            34.   The IHBG population data listed twenty-five federally recognized

  Indian tribes, including the Miccosukee Tribe, as having an AIAN Population Count

  of zero. See Exhibit 5, p. 6.

            35.   In addition to the AIAN Population Count, the IHBG Data contains

  population counts based on “Enrollment” and “Total Service Area Indian

  Population” (“TSAIP”) for each tribe. See Exhibit 5.

            36.   The IHBG Data lists the Miccosukee Tribe’s Enrollment as 400 and its

  TSAIP as 589. See Exhibit 5, p. 6.

            37.   In addition to these Enrollment and TSAIP population counts, at the

  time of the Population Distributions the Treasury Secretary had available to him: (a)


  3
   Also available at:
  https://www.hud.gov/sites/dfiles/PIH/documents/FY%202020%20Final%20Summary%20-
  %20Needs%20and%20Allocation.pdf (last visited July 25, 2020).
                                             9
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 10 of 19




   tribal population information provided directly by the Miccosukee Tribe; (b) tribal

   population information maintained by Interior; and, (c) tribal population information

   maintained by Treasury.

         38.    At no time prior to its May 5, 2020, announcement did Treasury advise

   the Miccosukee Tribe that it intended to use the AIAN Population Count to allocate

   Title V funds to Tribal governments.

         39.    At the time of the Population Distributions, Treasury knew, or should

   have known, that the Miccosukee Tribe did not have a population of zero.

         40.    On May 5, 2020, the same day it announced its formula for allocating

   CARES Act funds, the Treasury Secretary and the Interior Secretary announced the

   first distribution of funds to Tribal governments.

         41.    Based on Treasury’s reliance on a demonstrably incorrect AIAN

   Population Count, the Miccosukee Tribe received a Population Distribution of only

   $100,000, which was the minimum distribution Secretary Mnuchin assigned to “the

   smallest Indian Tribes . . . with a population of less than 37.” See Exhibit 1, p. 2.

         42.    The Miccosukee Tribe, at all times relevant to this matter, had a

   population significantly greater than 37, and significantly greater than zero.

         43.    As a result of Treasury’s reliance on the demonstrably incorrect AIAN

   Population Count, the Population Distribution the Miccosukee Tribe received was

   not based on its increased expenditures arising from the COVID-19 pandemic.


                                             10
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 11 of 19




   D.    The Miccosukee Tribe sought to correct Treasury’s erroneous
         Population Distributions.

         44.    Upon learning that Treasury based Population Distributions on

   demonstrably incorrect AIAN Population Counts, the Miccosukee Tribe sought to

   correct Treasury’s mistake through consultation with U.S. government

   representatives.

         45.    On May 19, 2020, the Miccosukee Tribe sent a letter to President

   Donald Trump and Secretary Mnuchin requesting that they correct the mistake in

   the Population Distribution to the Miccosukee Tribe arising from Treasury’s use of

   the AINA Population Count. See Exhibit 6.

         46.    On May 28, 2020, several Members of the U.S. Congress sent a letter

   to Secretary Mnuchin requesting that he correct the mistakes in the Population

   Distributions arising from Treasury’s use of the AIAN Population Count. See

   Exhibit 7.

         47.    The Miccosukee Tribe also pursued other avenues of recourse,

   including consultations with White House staff, Treasury staff, Interior staff, staff

   of U.S. Senator Rick Scott, and staff of U.S. Senator Marco Rubio.

         48.    The U.S. government representatives with whom the Miccosukee Tribe

   consulted indicated that Treasury had realized its mistake and was working on a

   potential solution.



                                            11
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 12 of 19




          49.    On June 12, 2020 Treasury announced its distribution of the remaining

   40-percent ($3.2 billion) of Title V Funds. See Exhibit 8 (Coronavirus Relief Fund

   Allocations to Tribal Governments Updated (June 17, 2020)).4

          50.    When it distributed the remaining $3.2 billion of Title V funds,

   Treasury did not correct the problem it created by basing Population Distributions

   on demonstrably incorrect AIAN Population Counts.

   E.     Treasury’s clear error and unwillingness to correct his error have
          hindered the Tribe’s ability to respond to the COVID-19 pandemic.

          51.    In determining Population Distributions, the Treasury Secretary

   arbitrarily and capriciously relied on the IHBG Data’s demonstrably incorrect AIAN

   Population Count which listed the Miccosukee Tribe’s population as zero.

          52.    As a result, the Miccosukee Tribe received a Population Distribution of

   only $100,000, which bore no relationship to its increased expenditures related to

   the COVID-19 pandemic.

          53.    Had the Treasury Secretary used reliable Tribal population information

   in determining Population Distributions – which was in his possession or available

   to him and his delegees at the time of such distributions – the Miccosukee Tribe

   would have received a Population Distribution of approximately $2 million.




   4
    Available at: https://home.treasury.gov/system/files/136/Tribal-Allocation-Methodology-for-
   Second-Distribution.pdf (last visited July 24, 2020).
                                                 12
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 13 of 19




         54.    The Treasury Secretary’s reliance on the demonstrably incorrect AIAN

   Population Count grossly undercounted the Miccosukee Tribe’s population by

   nearly 570 members, or approximately 98 percent – assuming Treasury determined

   the Tribe had at least 37 members.

         55.    The Miccosukee Tribe has incurred significant medical and public

   health expenses in responding to the COVID-19 pandemic, and it continues to

   provide essential services to its citizens residing on and off its Tribal lands.

         56.    The Treasury Secretary’s reliance on the AIAN Population Count –

   despite possessing information confirming that such count was incorrect – was

   arbitrary and capricious, and has caused direct injury to the Miccosukee Tribe by

   drastically reducing the Tribe’s Population Distribution.

         57.    The Treasury Secretary’s Population Distribution of $100,000 to the

   Miccosukee Tribe was a final agency action within the meaning of, and subject to

   judicial review under, the Administrative Procedure Act, 5 U.S.C. § 706.

         58.    The Treasury Secretary’s Population Distribution of $100,000 to the

   Miccosukee Tribe was an “agency action” within the meaning of 5 U.S.C. § 551(13)

   because it was an action “withholding” a “grant of money [or] assistance” within the

   meaning of 5 U.S.C. §§ 551(10)(B), (11)(A).

         59.    The Treasury Secretary’s Population Distribution of $100,000 to the

   Miccosukee Tribe was a final agency action because it was the consummation of the


                                              13
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 14 of 19




   agency’s decision-making process and because it was an action that determined

   rights or obligations, and from which legal consequences flow.

                                       COUNT I
                           (Declaratory and Injunctive Relief
                    5 U.S.C. § 706(2)(A) and 28 U.S.C. §§ 2201-2202)

          60.    The Miccosukee Tribe restates and re-alleges the preceding paragraphs

   as if fully stated herein.

          61.    The Administrative Procedure Act (“APA”) authorizes judicial review

   of agency actions. 5 U.S.C. § 702.

          62.    The APA directs a Court to set aside agency actions, findings, and

   conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise

   not in accordance with law. 5 U.S.C. § 706(2)(A).

          63.    Treasury’s joint decision to adopt the AIAN Population Count, as listed

   in the IHBG Data, as the basis of calculating the Population Distributions, was

   arbitrary and capricious under the APA.

          64.    Treasury’s rationale for adopting the AIAN Population Count was

   based on unreasonably inaccurate inferences, including: (i) that the AIAN

   Population Count allegedly is “reliable and consistently-prepared”; (ii) that the

   AIAN Population Count allegedly captures Tribal population; (iii) that Tribal

   governments allegedly are familiar with and scrutinize the AIAN Population Count




                                             14
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 15 of 19




   and other IHBG Data; and, (iv) that the AIAN Population Count allegedly was a

   reasonable approximation of increased expenditure by Tribal governments.

         65.    The AIAN Population Count is demonstrably incorrect as it lists the

   Miccosukee Tribe’s population as zero, contradicts the Enrollment and TSAIP

   population counts for the Miccosukee Tribe listed on the same page of the IHBG

   Data, and contradicts other Tribal population data in the possession of, or available

   to, the Treasury Secretary at the time of the Population Distributions.

         66.    Even if Treasury’s reliance on and use of the AIAN Population Count

   for calculating the Population Distributions had not been arbitrary and capricious per

   se, considering the demonstrably and facially incorrect population number of zero

   for the Miccosukee Tribe, the Treasury Secretary’s failure to use readily available

   and accurate data documenting the Miccosukee Tribe’s actual population was

   arbitrary and capricious.

         67.    Treasury had possession of and access to the Miccosukee Tribe’s

   population data from four separate sources: (1) the Miccosukee Tribe, which

   provided population data to the Treasury Secretary at his request; (2) IHBG Data

   which listed the Miccosukee Tribe’s Enrollment as 400 and its TRSAIP as 589; and

   (3) tribal population data maintained by Interior, with which Treasury consulted;

   and, (4) tax information which the Miccosukee Tribe periodically submits to

   Treasury.


                                            15
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 16 of 19




         68.    The Treasury Secretary ignored this data and instead arbitrarily and

   capriciously relied on the demonstrably and facially incorrect AIAN Population

   Count which listed the Miccosukee Tribe’s population as zero.

         69.    In addition to being demonstrably and facially incorrect, the AIAN

   Population Count of zero was contradicted – on the same page of the same document

   – by the Enrollment population count of 400, and the Total Service Area Indian

   Population count of 589.

         70.    Despite its knowledge and admission of such clear error, the Treasury

   Secretary also arbitrarily and capriciously ignored the Miccosukee Tribe’s efforts to

   correct the Population Distribution mistakes through consultation with U.S.

   government officials.

         71.    For all the above reasons, Defendants’ actions and inactions are

   arbitrary, capricious, an abuse of discretion, or otherwise contrary to law within the

   meaning of 5 U.S.C. § 706(2)(A).         The Miccosukee Tribe is threatened with

   imminent, irreparable injury as it will be unable to avoid significant and irretrievable

   medical and public health expenses in responding to the COVID-19 pandemic as it

   continues to provide essential services to its citizens residing on and off its Tribal

   lands. Because the Tribe will otherwise be left without an adequate remedy, the

   Court should order the declaratory and injunctive relief described below.




                                             16
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 17 of 19




                                       COUNT II
                           (Declaratory and Injunctive Relief
                    5 U.S.C. § 706(2)(D) and 28 U.S.C. §§ 2201-2202)

          72.    The Miccosukee Tribe restates and re-alleges the preceding paragraphs

   as if fully stated herein.

          73.    The APA directs a Court to set aside agency actions that fail to observe

   procedure required by law. 5 U.S.C. § 706(2)(D).

          74.    Title V of the CARES Act directed Treasury to determine a method of

   allocating Title V funds” to Tribal governments, based on their increased

   expenditures, only after consulting with tribal governments and Interior. 42 U.S.C.

   § 801(7).

          75.    Treasury never consulted with tribal governments to use AIAN

   Population Counts as a basis for awarding funds, particularly where Tribal

   governments had just submitted their enrollment data to Treasury, per its request.

   Tribal governments were, therefore, deprived of a reasonable opportunity to consult

   on the weaknesses of the AIAN Population Counts.

          76.    Pursuant to the CARES Act, Treasury was required to consult with

   Indian Tribes to determine an appropriate formula for distributing Title V Funds

   “based on increased expenditures” of Tribal governments related to the COVID-19

   pandemic.




                                             17
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 18 of 19




         77.    Treasury failed to follow the foregoing procedures required by law

   within the meaning of 7 U.S.C. § 706(2)(D) and as a result issued a flawed and

   invalid Population Award to the Miccosukee Tribe.

         78.    Because the Title V Funds may soon be exhausted, the Miccosukee

   Tribe is threatened with imminent, irreparable injury as it will be unable to avoid

   significant and irretrievable medical and public health expenses in responding to the

   devastation resulting from the COVID-19 pandemic and in continuing to provide

   essential services to its citizens residing on-reservation and off-reservation. Because

   the Tribe will otherwise be left without an adequate remedy, the Court should order

   the declaratory and injunctive relief described below.

                                PRAYER FOR RELIEF

         Wherefore, The Miccosukee Tribe respectfully requests the Court:

         1.     Enter an injunction directing Defendants to correct, and increase, the

   Population Award to the Miccosukee Tribe, using a correct tribal population count,

   so that its Population Award will be “based on increased expenditures” incurred by

   the Miccosukee Tribe;

         2.     Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and 5 U.S.C.

   § 706 declaring that Treasury’s use of AIAN Population Counts to distribute Title V

   Funds was arbitrary, capricious, an abuse of discretion, and otherwise not in

   accordance with law and procedural requirements;


                                             18
Case 1:20-cv-23182-KMW Document 1 Entered on FLSD Docket 07/31/2020 Page 19 of 19




         3.     Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 and 5 U.S.C.

   § 706 declaring that the Treasury Secretary’s use of a demonstrably incorrect AIAN

   Population Count for the Miccosukee Tribe when calculating its Population

   Distribution, and the Treasury Secretary’s ongoing refusal to correct the known and

   obvious population-count error, was arbitrary, capricious, an abuse of discretion, and

   otherwise not in accordance with procedural requirements; and,

         4.     Award the Miccosukee Tribe its reasonable attorney fees, costs, and

   such other and further relief as the Court deems just and proper.

         Dated this 31st day of July, 2020.


                                     /s/ George B. Abney
                                     George B. Abney (Florida Bar # 171557)
                                     Daniel F. Diffley (to seek admission pro hac vice)
                                     ALSTON & BIRD LLP
                                     One Atlantic Center
                                     1201 West Peachtree Street
                                     Atlanta, Georgia 30309-3424
                                     (404) 881-7000 (telephone)
                                     (404) 881-4777 (facsimile)
                                     E-mail: George.Abney@alston.com
                                     E-mail: Dan.Diffley@alston.com


                                     Daniel G. Jarcho (to seek admission pro hac vice)
                                     ALSTON & BIRD LLP
                                     950 F Street, N.W.
                                     Washington, DC 20004-1404
                                     (202) 239-3300 (telephone)
                                     (202) 239-3333 (facsimile)
                                     E-mail: Daniel.Jarcho@alston.com


                                              19
